   Case 2:14-cv-00601-MHT-JTA Document 3254 Filed 06/03/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
      Plaintiffs,                   )
                                    )      CIVIL ACTION NO.
      v.                            )       2:14cv601-MHT
                                    )            (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
      Defendants.                   )

                                 ORDER

    During the omnibus remedial hearing, the defendants

have argued that the psychological autopsies produced for

inmates who have committed suicide while in ADOC custody

should be treated as confidential and be made subject to

the court’s standing protective order (Doc. 266).                  During

the first liability trial, the court addressed a similar

objection raised by MHM, ADOC’s previous provider of

mental-health        care,        regarding         the      use         of

quality-assurance documents it had produced.                   See Dunn

v. Dunn, 163 F. Supp. 3d 1196 (2016). The court concluded
   Case 2:14-cv-00601-MHT-JTA Document 3254 Filed 06/03/21 Page 2 of 2




that these materials were not privileged but held that

they would be subject to a protective order deeming them

to be confidential.        See id. at 1213.

                                  ***

    It is ORDERED that by noon on June 7, 2021, the

plaintiffs    are    to   show    cause    why    the   psychological

autopsies produced by Wexford, ADOC’s current provider

of mental-health services, should not be treated the same

as MHM’s quality-assurance documents and thus subject to

the protective order.            This should address only the

psychological autopsies themselves, not the issue of

whether the documents underlying those autopsies should

be treated as confidential.

    DONE, this the 3rd day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
